Citation Nr: 0903740	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include on a secondary basis.

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to an effective date for an award of a 20 
percent evaluation for urethral stricture, prior to July 8, 
2005.

6.  Entitlement to a rating in excess of 20 percent for 
urethral stricture, prior to August 3, 2006.

7.  Entitlement to a rating in excess of 40 percent for 
urethral stricture, from August 3, 2006.

8.  Entitlement to an increased rating for traumatic glaucoma 
and cataract of the left eye, currently evaluated as 30 
percent disabling.

9.  Entitlement to a rating in excess of 10 percent for 
cervical strain with degenerative joint disease, prior to 
July 12, 2005.

10.  Entitlement to a rating in excess of 20 percent for 
cervical strain with degenerative joint disease, from July 
12, 2005.

11.  Entitlement to an increased rating for status post right 
elbow surgery, currently evaluated as 10 percent disabling.

12.  Entitlement to a compensable evaluation for hemorrhoids, 
prior to July 13, 2005.

13.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, from July 13, 2005.

14.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right little finger.

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

16.  Whether the veteran filed a timely notice of 
disagreement with the effective date assigned for the 10 
percent evaluation for residuals of right elbow surgery in 
January 2003.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated January 2003, the RO denied the 
veteran's claim for an increased rating for a cervical spine 
disability and for hemorrhoids, then evaluated as 10 percent 
disabling and noncompensable, respectively.  This rating 
action also informed the veteran that a 10 percent evaluation 
had been assigned for his right elbow disability, effective 
May 15, 2002.  A June 2004 letter from the RO advised the 
veteran that he had one year in which to appeal the 
determination regarding his right elbow, and that since his 
"notice of disagreement" had not been received until May 
2004, the appeal period had expired.  The Board remanded the 
claims for an increased rating for a cervical spine 
disability and for hemorrhoids in its April 2005 
determination.  In addition, the Board stated that the 
veteran had filed a timely notice of disagreement as to 
whether he had filed a timely appeal and, accordingly, this 
matter was remanded for issuance of a statement of the case 
addressing the claim as to whether the veteran had filed a 
timely notice of disagreement with the effective date 
assigned for a 10 percent evaluation for his service-
connected right elbow disability in a January 2003 rating 
decision.  This was accomplished by the RO, and the veteran 
submitted a timely substantive appeal.

By rating action dated in February 2005, the RO denied the 
veteran's claim for service connection for depression.  A 
November 2005 rating decision confirmed and continued the 30 
percent evaluation in effect for the veteran's left eye 
disability; increased the rating for urethral stricture to 20 
percent, effective July 8, 2005; and denied a total rating 
based on individual unemployability due to service-connected 
disability.  The Board notes that the veteran disagreed with 
the effective date assigned for the 20 percent evaluation for 
stricture of the urethra.

The Board notes that the issue of service connection for PTSD 
has been denied on several previous occasions, most recently 
by the Board in April 2005.  The veteran has submitted 
additional evidence seeking to reopen the claim.  A January 
2006 rating action concluded that new and material evidence 
had not been received, and the claim for service connection 
for PTSD remained denied.

Based, in part, on the findings of VA examinations, the RO, 
by rating action dated in November 2005, assigned a 20 
percent evaluation for cervical strain with degenerative 
joint disease, effective July 12, 2005, and a 10 percent 
evaluation for hemorrhoids, effective July 13, 2005.  The 
veteran has continued to disagree with the assigned ratings.  

By rating action dated in April 2007, the RO denied service 
connection for a right eye disability and for migraine 
headaches.  In addition, the RO denied the claim for an 
increased rating for urethral stricture, a right elbow 
disability and for residuals of a fracture of the right 
little finger.  The RO also denied a total rating.  Finally, 
in a May 2008 rating decision, the RO increased the 
evaluation assigned for urethral stricture to 40 percent, 
effective August 3, 2006.  

In a January 2008 statement, the veteran has referred to 
claims for service connection for hearing loss and tinnitus.  
Since these matters were not developed or certified for 
appeal, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for 
depression, to include on a secondary basis, and a total 
rating based on individual unemployability due to service-
connected disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By decision of April 2005, the Board denied service 
connection for PTSD.

2.  The evidence added to the record since the April 2005 
determination does not provide a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  Any right eye injury during service was acute and 
transitory and resolved without residual disability.  

4.  A right eye disability was not documented during service 
or for many years thereafter, and there is no competent 
medical evidence linking any current right eye disability to 
service.  

5.  Migraine headaches were initially present many years 
after service, and there is no competent medical evidence 
demonstrating that they are related to any incident in 
service.

6.  By decision in April 2005, the Board denied the veteran's 
claim for an increased rating for urethral stricture.  

7.  The veteran's claim for an increased rating for urethral 
stricture was received on July 8, 2005.

8.  Prior to August 3, 2006, the veteran's urethral stricture 
did not result in nocturia more than three to four times.

9.  From August 3, 2006, the use of an appliance or the need 
to wear absorbent material that must be changed more than 
four times a day has not been shown.

10.  Service connection is in effect for glaucoma and 
cataract of the left eye.  The veteran is not service-
connected for a right eye disability.

11.  The veteran is not blind in his nonservice-connected 
right eye.  His visual acuity in his left eye is hand 
motions.

12.  Prior to May 25, 2004, the limitation of motion of the 
veteran's cervical spine was not more than slight.

13.  From May 25, 2004, forward flexion of the cervical spine 
was to no more than 15 degrees.  There is no evidence of 
ankylosis of the cervical spine.

14.  The veteran has not had incapacitating episodes 
involving his cervical spine lasting for a total of six weeks 
in a year.

15.  Prior to July 13, 2005, the veteran's hemorrhoids were 
not more than mild or moderate.

16.  The veteran does not have persistent bleeding or 
fissures associated with his hemorrhoids.  

17.  The veteran's right elbow disability is manifested by 
slight limitation of motion.

18.  The veteran has limitation of motion of the right little 
finger, but he has not undergone amputation at the proximal 
interphalangeal joint.

19.  A January 2003 rating decision assigned May 15, 2002, as 
the effective date for a 10 percent rating for the veteran's 
right elbow disability.

20.  He was notified of this determination by a letter dated 
in January 2003.

21.  The veteran did not file a notice of disagreement with 
this decision until May 2004.  




CONCLUSIONS OF LAW

1.  The April 2005 Board decision that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  The additional evidence received since the April 2005 
Board decision is not new and material to reopen the claim 
for service connection for PTSD. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b)(c) (2008).

4.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2008).

5.  The criteria for an effective date for an award of a 20 
percent evaluation for urethral stricture, prior to July 8, 
2005, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2008).

6.  The criteria for an evaluation in excess of 20 percent 
for urethral stricture, prior to August 3, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7518 (2008).

7.  The criteria for an evaluation in excess of 40 percent 
for urethral stricture from August 3, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7518 (2008).

8.  The criteria for an evaluation in excess of 30 percent 
for glaucoma and cataract of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Codes 6013, 6070 (2008).

9.  The criteria for an evaluation in excess of 10 percent 
for cervical strain with degenerative joint disease, prior to 
May 25, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective 
prior to September 26, 2003), 5293 (as in effect prior to 
September 23, 2002, and effective from September 23, 2002, 
through September 25, 2003), 5237, 5243 (effective from 
September 26, 2003 (2008).

10.  The criteria for an evaluation of 30 percent for 
cervical strain with degenerative joint disease have been 
met, effective May 25, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

11.  The criteria for a compensable evaluation for 
hemorrhoids prior to July 13, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2008).

12.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids from July 13, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2008).

13.  The criteria for an evaluation in excess of 10 percent 
for status post right elbow surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5015, 5206, 5207 (2008).

14.  The criteria for a compensable evaluation for residuals 
of a fracture of the right little finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5156, 5227, 5230 (2008).

15.  A timely notice of disagreement with the effective date 
assigned by a January 2003 rating action for a 10 percent 
evaluation for status post right elbow surgery was not 
received.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a July 2005 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
December 2005 letter advised the veteran that new and 
material evidence was needed to reopen the claim for service 
connection for PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A February 2006 letter furnished the necessary 
information regarding the veteran's claim for a total rating.  
Various letters, including those dated in December 2005, 
February 2006, and May 2008, provided the requisite 
information concerning the veteran's claims for increased 
ratings.  The May 2008 letter included the diagnostic 
criteria for most of the veteran's service-connected 
disabilities.  He had been previously informed of the same in 
various statements of the case or supplemental statements of 
the case.

In addition, the May 2008 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed condition, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the appellant of 
the evidence needed to establish a disability rating and an 
effective date.  The case was last readjudicated in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, VA 
examination reports, Social Security Administration records 
and statements submitted on behalf of the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and material evidence

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for PTSD is the Board's 
April 2005 decision.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the United 
States Court of Appeals for Veterans Claims (Court) cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for PTSD at the time of the 
April 2005 Board decision and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Service connection for PTSD was most recently denied by the 
Board in April 2005.  The evidence of record at the time of 
that determination included the service treatment records, 
private and VA medical records, the report of a VA 
psychiatric examination, the veteran's statements concerning 
his stressors, statements from relatives and people who 
served with him, and articles from Rolling Stone magazine.  A 
private psychologist reported in October 2004 that he had 
first seen the veteran in 2003.  He noted that the veteran 
related struggling with emotional distress, including 
nightmares and flashbacks of traumas from his Persian Gulf 
experiences.  The examiner opined that the veteran met the 
criteria for PTSD, and that it related to his service in the 
Persian Gulf.  

In its April 2005 decision, the Board stated that there was 
no credible evidence that the veteran's claimed in-service 
stressors had occurred.  The Board noted that the RO had 
informed the veteran in March 2000 that he had to provide 
additional information concerning his stressors, including 
his unit of assignment, the dates of the incidents, etc.  
While the veteran did furnish some information, by letter 
dated August 2001, the RO advised the veteran that the 
information was insufficient to obtain corroboration of his 
claimed stressors.  The veteran responded to this letter, but 
in listing the dates of the incidents, he referred to a 
previous questionnaire in which he had not provided any 
dates.  The veteran also that the location of one event was 
"unknown."  

The additional evidence consists of VA medical records.  In 
this regard, the Board notes that the veteran was 
hospitalized by the VA from May to July 2005.  It was noted 
that he had Persian Gulf war induced PTSD.  It was reported 
that he had experienced and witnessed significant, multiple 
war-related trauma.  

The additional evidence merely documents that the veteran has 
been diagnosed with PTSD without any verification of a 
stressor.  The fact remains that diagnoses of PTSD were of 
record at the time of the April 2005 Board determination, and 
the evidence submitted in conjunction with the current claim 
merely confirms that such a diagnosis continues to be made.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  Simply stated, there is 
no confirmation of the veteran's stressors, and he has not 
provided sufficient information on which verification could 
be procured.  He has essentially referred to the same 
stressors as he did at the time of the April 2005 Board 
decision.  Thus, the additional evidence does not raise a 
reasonable possibility that the veteran has PTSD that is 
related to service, when considered in conjunction with the 
record as a whole.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for PTSD is not reopened.

	II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Right eye

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

The evidence supporting the veteran's claim includes the 
service treatment records and some of the medical evidence of 
record.  The service treatment records disclose that the 
veteran was referred to the ophthalmology clinic in December 
1982 with a notation that he had been kicked in the right eye 
two days earlier.  Visual acuity was 20/20.  The veteran 
complained of a dry eye feeling in August 1988.  The 
impression was nonspecific conjunctivitis.  

On VA examination of the eyes in November 2002, the veteran 
reported a history of injury to the right eye during boxing 
matches in service.  The impression was history of reported 
trauma to the right eye.  

The veteran was seen in a VA optometry clinic in July 2006.  
Following an examination, the pertinent assessments were 
blurred vision in the right eye and decreased vision in the 
right eye, with no retinal or corneal ocular findings to 
explain the visual defect.  In May 2007, visual acuity in the 
right eye was 20/60, and it was noted the veteran had a 
cataract in the right eye.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  
Although, as noted above, the veteran reported in December 
1982 he had been kicked in the right eye, when examined two 
days after the injury, visual acuity was 20/20.  No 
abnormalities were present on examination, and the diagnosis 
was normal eye.  He was seen again in the ophthalmology 
clinic later that month, and there was no indication of any 
abnormality pertaining to the right eye.  Visual acuity in 
the right eye was 20/20.  On a report of medical history in 
August 1992, the veteran denied any eye trouble.  The eyes, 
pupils, ocular motility and an ophthalmoscopic examination 
were normal on the separation examination in September 1992.  
Visual acuity in the right eye was 20/20, and field of vision 
was full.  

The Board notes that a clinical evaluation of the eyes on the 
December 1992 VA general medical examination was normal.  
When examined by the VA in November 2002, uncorrected visual 
acuity in the right eye was 20/20, for both distance and near 
vision.  Confrontational visual fields and ocular motility 
were within normal limits.  

A private physician related in April 2004 that the veteran 
had uncorrected visual acuity of 20/20 in the right eye, with 
no evidence of pathology.  As noted above, the initial 
indication of decreased visual acuity in the right eye was in 
July 2006.  

On VA examination of the eyes in April 2008, corrected 
distant visual acuity in the right eye was 20/50.  The 
diagnosis was that the veteran's monocular vision status was 
secondary to the severe vision loss of his left eye.  

The Board acknowledges that the veteran was kicked in the 
right eye during service.  The fact remains, however, that 
there is no competent medical evidence demonstrating an 
acquired disability of the right eye during service or for 
many years thereafter.  There is no clinical evidence linking 
any disability of the right eye to service.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the etiology of his condition.  Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a right eye disability.  

B.  Migraine headaches 

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records reveal that the veteran was seen in 
September 1984 for a bump on the right side of his head.  He 
stated that he bumped into a truck the previous day and woke 
up with a headache.  The impression was head trauma.  In 
December 1986, the veteran complained of pain in the back of 
his head, with a numb sensation on the right side of his 
head.  He asserted that he had been boxing the previous day 
and received a blow to his head.  A VA outpatient treatment 
report of December 2003 reflects that the veteran had 
migraines.  The veteran underwent an examination for the 
Social Security Administration in December 2005.  A review of 
systems was unremarkable, except for headaches, which the 
veteran attributed to glaucoma.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  In 
this regard, the Board points out that a report of medical 
history in August 1992 shows that the veteran denied a 
history of frequent or severe headaches.  A neurological 
evaluation on the separation examination the following month 
was normal.  There is no clinical evidence of headaches for 
many years following the veteran's discharge from service.  
In fact, when he first reported experiencing headaches in 
January 2003, he stated they had been present for six months.  
He stated that the headaches were of two years duration in 
December 2003.  

The veteran was afforded a VA neurological examination in 
February 2007.  The examiner noted that he had selectively 
reviewed the records.  He stated that he gleaned from the 
medical records that none of the veteran's head injuries were 
other than minor head trauma.  He observed that the veteran 
had no periods of unconsciousness, no residual from head 
trauma, and no symptoms suggestive of significant concussion.  
He added that the veteran had not complained of headaches at 
the time of his discharge from service.  During the 
examination, the veteran asserted that he believed that the 
headaches began following head trauma when he was hit in the 
head by a wrench in service.  Following an examination, the 
impression was that by history, the veteran had migraine 
without aura.  The examiner stated that the syndrome 
described by the veteran was fairly typical for migraine.  He 
concluded that the question of whether head trauma induced a 
typical migraine syndrome was answered in the negative.  That 
is, head trauma does not induce such a typical migraine 
syndrome as described by the veteran.  Accordingly, he opined 
that the veteran's headaches were less likely than not to 
have been caused by or related to head trauma in service.  

The Board also notes that while the veteran has attributed 
his headaches to his service-connected left eye disability, 
there in no competent medical evidence to support this 
allegation.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the etiology of his migraine headaches.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu, 2 Vet. App. 492.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for migraine headaches.  

	III.  Effective date-urethral stricture

In general, unless specifically provided otherwise, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase will be the date of 
receipt of the claim of the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2008).  

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

In an April 2005 decision, the Board denied the veteran's 
claim for an increased rating for stricture of the urethra, 
then evaluated as 10 percent disabling.  

The veteran submitted a Statement in Support of Claim on July 
8, 2005.  He noted he was filing a claim for a total rating 
(as well as a claim for service connection for residuals of a 
fracture of the right little finger).  

Based on the findings on an August 2005 VA genitourinary 
examination, the RO, by rating action dated in November 2005, 
assigned a 20 percent evaluation for urethral stricture, 
effective July 8, 2005.  

In his notice of disagreement regarding the effective date of 
the increased rating for urethral stricture, submitted in 
November 2005, the veteran asserted that he had experienced 
this problem for years.  He requested that the effective date 
be retroactive to the date of the Board's decision.  

There is no basis in this case on which the 20 percent 
evaluation for urethral stricture may be assigned prior to 
July 8, 2005.  Following the Board's denial of his claim, the 
next communication from the veteran was not received until 
July 8, 2005, and the VA examination that demonstrated 
symptoms warranting the higher rating was not conducted until 
August 2005.  There is no indication of any medical evidence 
prior to July 8, 2005 showing that a 20 percent evaluation 
was warranted.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
effective date for an award of a 20 percent evaluation for 
stricture of the urethra prior to July 8, 2005.

	IV.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

A.  Urethral stricture

A urethral stricture will be rated as voiding dysfunction.   
Diagnostic Code 7518.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 10 percent rating when there is a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night; a 20 percent rating when there is a 
daytime voiding interval between one and two hours, or there 
is awakening to void three to four times per night; and a 
maximum rating of 40 percent when there is a daytime voiding 
interval of less than one hour, or there is awakening to void 
five or more times per night.  38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructed voiding with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a noncompensable rating.  Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one of the following warrants a 10 
percent rating: (1) post void residuals greater than 150 cc; 
(2) uroflowmetry; marked diminished peak flow rate less than 
10 cc/sec; (3) recurrent urinary tract infections secondary 
to obstruction; or, (4) stricture disease requiring periodic 
dilation every 2 to 3 months.  A 30 percent evaluation is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

The questions in this case are whether a rating in excess of 
20 percent is warranted prior to August 3, 2006, and whether 
a rating higher than 40 percent is warranted from that date.  
On VA urology examination in August 2005, the veteran 
complained of chronic urethral pruritus and dysuria.  He 
reported nocturia times three.  He related that he was not 
using any medication or treatment for the condition.  
Following an examination, the diagnosis was subjective 
complaints of urethral pruritus and intermittent dysuria.  
The examiner commented that while the condition might be 
annoying, it was not a disabling problem.  The Board notes 
that the extensive medical records fail to show any treatment 
for this condition.  

It was not until the March 2008 VA examination that the 
criteria for a 40 percent evaluation were met.  In this 
regard, the Board points out that the veteran reported he 
urinated three to four times during the day, and that he had 
nocturia six to seven times.  The diagnosis was urethral 
stricture with subsequent frequent nocturia.  The RO 
subsequently assigned August 3, 2006, as the effective date 
for the increase to a 40 percent evaluation.  This was noted 
to be the date the veteran submitted a claim for a total 
rating based on individual unemployability due to service-
connected disability.

The only evidence supporting the veteran's claim for a higher 
rating for either period of time in question consists of his 
statements.  In contrast, the Board concludes that the 
medical findings are of greater probative value than the 
veteran's allegations regarding the severity of his 
condition.  In this regard, the Board points out that prior 
to his August 2006 claim, there was no medical evidence of a 
daytime voiding interval of more than between one and two 
hours or awakening to void more than three to four times, or 
that he required the wearing of absorbent materials.  In 
addition, there is no objective evidence that since August 
2006, the veteran requires the use of an appliance or the 
wearing of absorbent material that had to be changed more 
than two to four times a day, as would be required for a 60 
percent evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for urethral stricture prior 
to August 3, 2006, or a rating in excess of 40 percent from 
that date.  


B.  Left eye 

Simple, primary noncongestive glaucoma will be rated on 
impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.  Diagnostic Code 6013.  

Since service connection is not in effect for the right eye, 
it is considered normal (which, in terms of central visual 
acuity means 20/40 vision as shown at 38 C.F.R. § 4.84a, 
Table V) for rating purposes.  See 38 C.F.R. § 3.383(a)(1) 
(2008).

When there is blindness in one eye, having only light 
perception, and visual acuity in the other eye is 20/70, a 50 
percent evaluation may be assigned.  When visual acuity in 
the other eye is 20/50, a 40 percent evaluation may be 
assigned.  Diagnostic Code 6069.

The Board points out that amendments were recently made to 
the regulations pertaining to the evaluation of eye 
disabilities.  These revisions, however, were effective only 
to claims received on or after December 10, 2008 and, 
accordingly, are inapplicable to this case.  

The only evidence supporting the veteran's claim for a higher 
rating for his left eye disability consists of his 
statements.  In contrast, the medical findings establish that 
the veteran is not blind in his nonservice-connected right 
eye.  In fact, the VA examination of the eyes conducted in 
April 2008 discloses that the visual acuity in the veteran's 
right eye was 20/50.  As noted above, since he is not blind 
in this eye, his visual acuity in the right eye must be 
considered to be normal.  Thus, while he is only able to see 
hand motions in his left eye, the 30 percent evaluation that 
has been assigned is appropriate.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for a higher rating for glaucoma and 
cataract of the left eye.

C.  Cervical spine 

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Code 5293 (as in effect 
prior to September 23, 2002).

A 30 percent evaluation will be assigned for severe 
limitation of motion of the cervical spine.  When the 
limitation of motion is moderate, a 20 percent evaluation 
will be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5290 (as in effect prior to 
September 26, 2003).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2008).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire cervical spine		
	40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.....				
					20 percent 

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of height of 50 percent or more of the height...10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The issues in this case are whether a rating in excess of 10 
percent is warranted prior to July 12, 2005, and a rating 
higher than 20 percent is warranted from that date for the 
veteran's cervical spine disability.  In this regard, the 
Board notes that when he was examined by the VA in July 2002, 
the veteran had flexion of his chin to his chest, with 50 
degrees of extension.  Rotation to the right was to 80 
degrees, and to 60 degrees on the left.  There was pain at 
the extreme of left rotation in the left paraspinal muscles.  
He had 5/5 strength in the upper extremities with 2+ and 
symmetrical deep tendon reflexes.  The examiner also noted 
that there was tenderness to palpation over the left 
trapezius muscle, but no midline tenderness to palpation.  It 
is also noted that the veteran had full range of motion of 
the neck when he was seen in a VA outpatient treatment clinic 
in February 2003.  

The veteran was seen for physical therapy for his neck pain 
by the VA on May 25, 2004.  He related that his symptoms had 
become constant and more severe in the previous few years.  
Although specific range of motion was not provided, it was 
indicated that flexion and side bending were decreased by 75 
percent, and that extension was decreased by 50 percent, all 
with an increase in symptoms.  Rotation was to 20 degrees on 
the left and to 55 degrees on the right.  

The veteran was examined by the VA for his cervical spine on 
July 12, 2005.  The veteran noted that there had been no 
intervertebral disc syndrome episodes in the previous year, 
and no episodes of physician prescribed bed rest for cervical 
pain.  There was no history of flare-ups.  An examination 
revealed that forward flexion of the cervical spine was to 15 
degrees; "extension 15 degrees without pain and 20 degrees 
with pain.  Extension 5 degrees without pain, 10 degrees with 
pain."  Lateral flexion was 20-10 degrees without pain and 
25-10 degrees with pain.  Rotation was 20-10 degrees without 
pain and 25-10 degrees with pain.  There was no straight leg 
raising sign.  A neurological examination showed no motor or 
sensory findings.  Deep tendon reflexes were equal and 
symmetrical.  The examiner commented that the range of motion 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance.  

The veteran was again examined by the VA for his cervical 
spine in September 2006.  It was noted that he had been given 
a cervical neck brace by the VA due to increasing pain and 
decreasing function since 2005.  He reported seven days of 
prescribed bed rest over the previous year due to his 
cervical spine disability.  An examination showed that 
flexion of the cervical spine was from 0 to 15 degrees; 
extension was 0 to 20 degrees, with pain; lateral flexion was 
from 0 to 10 degrees bilaterally; and rotation was from 0 to 
20 degrees on the right, and the veteran was unable to rotate 
to the left.  The range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  There was mild paravertebral 
muscle spasm and tenderness throughout.  Motor function was 
5/5 and sensory examination was intact to light touch and 
vibration.  

The veteran was most recently examined by the VA for his 
cervical spine in March 2008.  Forward flexion of the 
cervical spine was from 0 to 10 degrees, with pain; extension 
was from 0 to 10 degrees, with pain; rotation to the right 
was from 0 to 10 degrees with pain, and the veteran stated he 
was not able to rotate to the left.  Lateral flexion to the 
right was from 0 to 10 degrees, and the veteran was not able 
to perform this movement to the left.  The range of motion 
was not additionally limited following repetitive use.  The 
examination was positive for spasm and tenderness.  It was 
reported that magnetic resonance imaging of the cervical 
spine in November 2007 revealed stenosis with nerve root 
involvement.  The diagnosis was cervical spine degenerative 
disc disease and spondylosis causing stenosis involving the 
nerve roots with radiculopathy.  

Based on the findings summarized above, the Board is of the 
opinion that a 30 percent evaluation is warranted for the 
veteran's cervical spine disability from May 25, 2004, the 
date of the VA outpatient treatment report demonstrating that 
the limitation of motion of the cervical spine had increased.  
There is no basis in the record for a higher rating inasmuch 
as there is no clinical evidence of ankylosis, nor is there 
evidence of incapacitating episodes with the required amount 
of bed rest.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board notes that 
following the most recent VA examination, it was indicated 
that the range of motion was not additionally limited 
following repetitive use.  The Board concludes, accordingly, 
that a higher rating is not warranted under these provisions.

D.  Hemorrhoids

A 20 percent evaluation may be assigned for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The issues are whether a compensable evaluation is warranted 
for hemorrhoids prior to July 13, 2005, and whether a rating 
in excess of 10 percent is warranted from that date.  

When examined by the VA in July 2002, the veteran stated that 
he had bleeding two or three times a week.  He noted that he 
did not have any fecal leakage.  On examination, hemoccult 
stool was negative.  A hemorrhoid was noted on proctoscopic 
examination.  

Hemoglobin and hematocrit were noted to be low on testing in 
October 2003.

The veteran was examined by the VA on July 13, 2005.  He 
stated that he had blood with each bowel movement, and that 
he occasionally had blood and fecal staining of his 
underwear.  He used ProctoFoam, a cream and Tucks pads every 
day.  It was reported that he had a diagnosis of microcytic 
anemia.  It was also noted that he had gross sphincter 
control, but had fecal leakage about two or three times a 
month.  An examination revealed no evidence of fecal leakage.  
There were three rather large non-bleeding, non-thrombosed 
external hemorrhoids.  There was no bleeding or evidence of 
fissures.  The diagnosis was hemorrhoids, and the examiner 
commented that while the veteran had not had a major 
gastrointestinal bleed, he did have microcytic anemia.  

Another VA examination was conducted in August 2006.  The 
veteran again reported that he had fecal leakage at times.  
He noted that this occurred only occasionally.  He added that 
he had bleeding with every bowel movement.  He stated that he 
still used suppositories, ProctoFoam, and a rectal cream.  He 
described having a recent flare that made it difficult to 
walk.  An examination demonstrated that the veteran had 
multiple hemorrhoids protruding from the anus.  There was no 
bleeding or evidence of fecal leakage.  Induration and 
tenderness were present.  Stool for occult blood was 
negative.  The diagnosis was internal and external 
hemorrhoids, without evidence of bleeding or fecal leakage.  

In September 2007, hemoglobin and hematocrit were normal.

The veteran was again examined by the VA in March 2008.  He 
reported anal itching and bleeding with every bowel movement.  
He said he had a small amount of fecal leakage, but that a 
pad was not required.  He was currently treating the 
hemorrhoids with Metamucil and suppositories.  An examination 
revealed slight fecal leakage in the gluteal folds at the 
anus.  There were no overt signs of anemia, and no fissures 
were noted.  There were no thrombosed hemorrhoids or evidence 
of bleeding.  The diagnosis was internal hemorrhoids with 
redundant tissue externally.  

Although hemorrhoids were present at the time of the July 
2002 VA examination, there is no indication that there were 
more than mild or moderate.  There was no evidence of 
thrombosis.  The extensive VA outpatient treatment records 
prior to July 2005 do not show any treatment for hemorrhoids.  
It was on the July 13, 2005 VA examination that large 
hemorrhoids were reported.  These were non-thrombosed.  The 
RO assigned a 10 percent evaluation on the basis of the 
findings recorded on this examination.  

Although the veteran has consistently reported he has 
bleeding with his bowel movements, the fact remains that the 
VA examinations have failed to show evidence of bleeding or 
fissures.  In addition, the most recent blood test disclosed 
that hemoglobin and hematocrit were normal, and there was no 
indication of anemia.  

The evidence supporting the veteran's claim consists of his 
statements.  In contrast, the Board finds that the medical 
evidence of record is of greater probative value than the 
veteran's allegations regarding the severity of his 
hemorrhoids.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable rating prior to July 13, 2005, or a rating in 
excess of 10 percent from that date.

E.  Right elbow 

Benign new growths of bones will be rated as degenerative 
arthritis.  Diagnostic Code 5015.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 50 percent evaluation is assignable for limitation of 
flexion of the forearm of the major extremity to 45 degrees.  
A 40 percent evaluation may be assigned when flexion is 
limited to 55.  A 30 percent evaluation is assignable when 
flexion is limited to 70 degrees.  A 20 percent evaluation is 
assignable when flexion is limited to 90 degrees.  When 
flexion is limited to 100 degrees, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5206.

A 50 percent evaluation is assignable for limitation of 
extension of the forearm of the minor extremity to 110 
degrees.  A 40 percent evaluation may be assigned when 
extension is limited to 100 degrees.  A 30 percent evaluation 
is assignable when extension is limited to 90 degrees.  A 20 
percent evaluation may be assigned when extension is limited 
to 75 degrees.  When extension is limited to 60 degrees or 
to45 degrees, a 10 percent evaluation may be assigned.  
Diagnostic Code 5207.

The record discloses that the veteran is right-handed.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  In 
this regard, the Board notes each VA examination conducted 
during the course of the veteran's claim shows that 
limitation of motion of the right elbow is present.  A 
flexion contracture of 10 degrees was reported on the August 
2005 examination.  When the veteran was examined by the VA in 
August 2005, it was reported that he had painful range of 
motion.  The September 2006 VA examination demonstrated that 
the veteran had flexion from 28 to 105 degrees, actively and 
passively, and that extension lacked 28 degrees to the 
midline.  The diagnosis was degenerative joint disease of the 
right elbow with spurring.  The examiner commented that he 
could not explain the severe loss of motion given the 
negative X-ray study findings concerning the elbow.  The 
Board also notes that active flexion was to 40 degrees on the 
most recent VA examination conducted in March 2008.  

The evidence against the veteran's claim includes the medical 
findings on VA examinations.  While it is true that the 
veteran has limitation of motion, the fact remains that it is 
not to a sufficient degree as to warrant a higher rating.  
While active flexion was only to 40 degrees in March 2008, 
the veteran was able to flex the right elbow to 110 
passively.  

In order to warrant a higher rating, the evidence must 
establish that flexion is limited to 90 degrees, or that 
extension is limited to 75 degrees.  Such findings have not 
been recorded.  The Board concludes that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the severity of his right 
elbow disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for status post right elbow surgery.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board notes that each VA 
examination also showed that the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The Board concludes, 
accordingly, that a higher rating is not warranted under 
these provisions.

F.  Right little finger 

A noncompensable evaluation may be assigned for any 
limitation of motion of the ring or little finger of the 
major or minor extremity.  Diagnostic Code 5230.

A noncompensable evaluation may be assigned for favorable or 
unfavorable ankylosis of the ring or little finger of the 
major or minor extremity.  Diagnostic Code 5227.

A 10 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  Diagnostic Code 5155.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The only evidence supporting the veteran's claim consists of 
his statements.  As noted above, a compensable evaluation 
requires more than limitation of motion or ankylosis.  In 
fact, there must be amputation at the proximal 
interphalangeal joint, or proximal thereto.  Clearly, this 
has not occurred.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board notes that 
following the September 2006 VA examination, it was indicated 
that the range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  The Board concedes that the most recent VA 
examination in March 2008 revealed some pain with motion.  
The veteran was able to write, and pushing, pulling and 
touching were intact for dexterity.  The Board concludes, 
accordingly, that a compensable rating for residuals of a 
fracture of the right little finger. is not warranted under 
these provisions.

	V.  Timeliness

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

By rating action dated in January 2003, the RO increased the 
evaluation assigned for the veteran's service-connected right 
elbow disability to 10 percent, effective May 15, 2002.  He 
was informed of this decision by letter in January 2003.  
Later that month, the veteran filed a notice of disagreement 
regarding several matters addressed in the January 2003 
determination, but with respect to the right elbow, he 
disputed only the evaluation assigned for it.  No mention was 
made of the effective date of the award.  

In a Statement in Support of Claim received on May 24, 2004, 
the veteran wrote that he was disputing the effective date of 
the award for his right elbow condition.  

The veteran's attorney argues that the veteran submitted a 
notice of disagreement in a timely manner, and that he should 
not be held responsible for the fact that the VA lost the 
document.  The fact remains that, contrary to the veteran's 
allegations, the notice of disagreement with the January 2003 
rating action that assigned May 15, 2002 as the effective 
date for a 10 percent evaluation for his right elbow 
disability was not received within one year of the date on 
which he was informed of the determination.  In this regard, 
the Board observes that the veteran was corresponding 
frequently with the VA during this period, and he first 
mentioned that he sought to dispute the effective date of the 
10 percent evaluation for his right elbow condition in May 
2004.  The Board concludes, accordingly, that he failed to 
submit a timely notice of disagreement regarding the 
effective date of the 10 percent rating.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, the appeal is 
denied.

Service connection for a right eye disability and migraine 
headaches is denied.

An effective date for an award of a 20 percent evaluation for 
urethral stricture, prior to July 8, 2005, is denied.

A rating in excess of 20 percent for urethral stricture, 
prior to August 3, 2006, is denied.

A rating in excess of 40 percent for urethral stricture, from 
August 3, 2006, is denied.

A compensable evaluation for hemorrhoids prior to July 13, 
2005, is denied.

A rating in excess of 10 percent for hemorrhoids, from July 
13, 2005, is denied.

A rating in excess of 10 percent for cervical strain with 
degenerative joint disease, prior to May 24, 2004, is denied.

An increased rating to 30 percent for cervical strain with 
degenerative joint disease, from May 24, 2004, is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

An increased rating for traumatic glaucoma and cataract of 
the left eye, status post right elbow surgery and for 
residuals of a fracture of the right little finger is denied.

Since the veteran did not file a timely notice of 
disagreement with the effective date for an increased rating 
for a right elbow disability in a January 2003 rating action, 
the appeal is denied.

REMAND

The veteran also asserts that service connection is warranted 
for a psychiatric disorder other than PTSD.  In this regard, 
the Board notes that when he was seen in a VA outpatient 
treatment clinic in October 2004, the veteran reported that 
he was very depressed about the vision loss in his left eye.  
In April 2007, he asserted that his depression had worsened 
lately due to his vision loss from glaucoma and cataracts.

With respect to the claim for a total rating based on 
individual unemployability due to service-connected 
disability, the Board notes that a May 2008 rating action 
assigned a 40 percent evaluation for urethral stricture. This 
resulted in a combined schedular evaluation of 70 percent, 
effective August 2006.  Thus, the veteran met the schedular 
criteria set forth in 38 C.F.R. § 4.16 (2008).  However, the 
statement of the case issued in June 2008 failed to 
acknowledge this point.  In addition, the Board emphasizes 
that this decision resulted in a higher rating for the 
veteran's service-connected cervical spine disability, and 
the RO has not had the opportunity to address this matter.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for depression.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  The examiner 
should specify whether the veteran has 
depression and, if so, whether it was 
caused or aggravated by his service 
connected left eye disability.  The 
examiner should provide the rationale for 
any opinion set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
should be granted, to include the claim 
for a total rating based on individual 
unemployability due to service-connected 
disability.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


